DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 5, 7-8, 10, 12-13, 15, 17, 19, 21-22, 25, 29, 31, 33, 35, 37-38, 40, 42, 44, 46-47, 51-52, 54-55, 58-59 in the preliminary amendment filed 6/17/2020 are acknowledged and accepted.
     The cancellation of Claims 6, 9, 11, 14, 16, 18, 20, 23, 26, 30, 34, 36, 39, 41, 43, 45, 48-49, 53, 56-57, 60 in the preliminary amendment filed 6/17/2020 is acknowledged and accepted.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-3, 4, 5, 7, 10, 17, 19, 22, 24, 25, 27, 29, 32-33, 35, 37-38, 42, 51-52, 54-55, 59, drawn to a multi-photon temporal focusing microscopy system and method as generally set forth in Claims 1, 21, 31, 50, including specifics of the array of mirror elements, multiline illumination device, imaging device, and computing system, classified in Class 359, subclass 363, 385 (g02b21/0032, g02b21/008, g02b21/06).
s 8, 40, drawn to a multi-photon temporal focusing microscopy system and method as generally set forth in Claims 1, 21, 31, 50, including specifics of the light source, classified in Class 359, subclass 385 (g02b21/06).
III. Claims 12-13, 28, 44, 46, drawn to a multi-photon temporal focusing microscopy system and method as generally set forth in Claims 1, 21, 31, 50, including specifics of the objective lens and rotation element, classified in Class 359, subclass 384, 385, 656 (g02b21/02, g02b21/0032).
IV. Claims 15, 47, drawn to a multi-photon temporal focusing microscopy system and method as generally set forth in Claims 1, 21, 31, 50, including specifics of a grating or a diffractive optical element, classified in Class 359, subclass 385, 566 (g02b21/0032).
The inventions are independent or distinct, each from the other because:
     Inventions I, II, III, and IV are directed to related products/processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
     Claim 21 link(s) inventions I, II, III, and IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), Claim 21.  Upon shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
     Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     In addition, Claims 1, 31, 50, 58 will be examined along with the elected invention only if one of Inventions I, II, III, or IV is elected.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In 
     A telephone call was made to Nathan D. Harrison (617-449-6500) on 2/8/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872